 


114 HR 5020 IH: Synthetic Drug Awareness Act of 2016
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5020 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Mr. Jeffries (for himself, Mr. Gowdy, Mr. Collins of New York, and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Surgeon General of the Public Health Service to submit to Congress a report on the effects on public health of the increased rate of use of synthetic drugs. 
 
 
1.Short titleThis Act may be cited as the Synthetic Drug Awareness Act of 2016.  2.Report on effects on public health of synthetic drug use (a)In generalNot later than three years after the date of the enactment of this Act, the Surgeon General of the Public Health Service shall submit to Congress a report on the effects on public health of the increase since January 2010 in the rate of use of synthetic drugs in the United States by individuals who are at least 12 years of age but not more than 18 years of age. 
(b)Synthetic drug definedFor purposes of subsection (a), the term synthetic drug means a drug which is developed and manufactured to avoid control under the Controlled Substances Act (21 U.S.C. 801 et seq.).    